Title: From Mercy Otis Warren to Abigail Smith Adams, 10 January 1803
From: Warren, Mercy Otis
To: Adams, Abigail Smith



My dear Madam
Plymouth Jany: 10th: 1803.

Painful necessity has for many months prevented me the use of my own pen,—nor have I seen any effect of yours for a very long period;—yet, judging from my own feelings, I have no doubt you will be gratified by a renewed enquiry after your health and happiness.—By your son, I understand that the felicity of his parents is not interrupted by any of the infirmities which usually creep on with advancing years.
I was pleased to see your eldest son at my house—it awakened old recollections—You know I always loved your children—but his visit was too short—I had not even time to shew him the pleasing portrait of his deceased and once beloved friend.—I always cherish the pleasures of memory—but past images at this moment crowd too fast on my mind for utterance.—You are not a stranger to the tender feelings of the maternal heart—I evince the subject—it is always apt to carry me too far.—
I turn to a theme of business, though of no great importance.—I have not forgot, though it has been too long delayed, that you have a small pecuniary demand upon me—the deprivation of the use of my eyes totally prevents me looking over old papers and minutes.—I should be obliged to you, Madam, if you would at your leisure, see what the balance due you is and inform me when convenient, as I wish to owe no man or woman, any thing but love, one to another.
I have lately been several times informed, that both you and Mr Adams have expressed a wish to see your old associates resident in this place;—the wish is reciprocated by us, but if ever we meet on this side the grave, it must be in the old mansion at Plymouth, where we have together spent many pleasant hours and days, and where you will find the same hospitable arms and friendly hearts that used to receive you with so much cordiality, before the clouds of adversity had ever reached our tabernacle.—
My excellent husband, who still enjoys usual health and vigour of mind, unites in respects to yours with, / Your assured Friend / & Hble: Servt:—
Mercy Warren